Citation Nr: 0942988	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  06-32 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability of the skin.  

2.  Entitlement to service connection for a chronic 
disability causing the loss of feeling in both lower 
extremities.  

3.  Entitlement to service connection for loss of use of the 
right hand. 

4.  Entitlement to an increased rating for bilateral pes 
planus with bunions, postoperative right bunionectomy.  

5.  Entitlement to an increased rating for service-connected 
lumbar strain disability.  

6.  Entitlement to an increased rating for service-connected 
cervical strain disability.  

7.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
rheumatoid arthritis.  

8.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
ganglion cyst of the right wrist.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from October 1989 to 
March 1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The Boards notes that the issues of entitlement to service 
connection for the use of use of the right hand, and whether 
new and material evidence has been received to reopen a 
previously denied claim for service connection for rheumatoid 
arthritis claimed as secondary to the Veteran's service-
connected left knee disability, both were specifically 
withdrawn by the Veteran in his July 2005 notice of 
disagreement (NOD).  However, since the agency of original 
jurisdiction (AOJ) continued to adjudicate these two issues 
in the July 2006 Statement of the Case (SOC), and since the 
Veteran appealed "all of the issues listed on the statement 
of the case," the Board has no choice but to assume 
jurisdiction over those two issues, in addition to the issues 
he implicitly disagreed with.  

The three increased rating issues, as well as the claims for 
service connection for a chronic disability of the skin, and 
for a chronic disability causing the loss of feeling in both 
lower extremities, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has not lost the use of his right hand.  

2.  Service connection for rheumatoid arthritis was denied in 
an unappealed rating decision dated in February 1998 because 
the evidence failed to show that the Veteran suffered from 
rheumatoid arthritis.    

3.  The evidence received since the February 1998 rating 
decision is either cumulative or redundant, or does not 
relate to an unestablished fact necessary to substantiate the 
rheumatoid arthritis of the right wrist claim, and does not 
raise a reasonable possibility of substantiating the claim.  

3.  Service connection for a ganglion cyst in the right wrist 
was denied in a rating decision dated in December 2000 
because there was no evidence that the cyst was caused by the 
Veteran's military service.  

4.  The evidence received since the December 2000 rating 
decision is either cumulative or redundant, or does not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim.  




CONCLUSIONS OF LAW

1.  The veteran has not lost the use of his right hand.  
38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).  

2.  The evidence received since the February 1998 denial of 
service connection for rheumatoid arthritis is not new and 
material; the claim for this benefit is not reopened.  38 
C.F.R. § 3.156(a) (2009). 

3.  The evidence received since the December 2000 denial of 
service connection for a ganglion cyst in the right wrist is 
not new and material; the claim for this benefit is not 
reopened.  38 C.F.R. § 3.156(a). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) (Mayfield 
I), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in October 
2003, nearly a year before the AOJ's decisions regarding 
these claims.  (Although the complete notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claims, any timing errors have been cured by the 
RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  

The Veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran was also apprised of the requirement that new and 
material evidence be submitted in order to reopen his 
previously denied claim, and he was given definitions of new 
and material evidence.  See Kent v. Nicholson, 20 Vet. App. 
1, 10 (2006).  The RO also provided a SOC reporting the 
results of its reviews of the issues on appeal and the text 
of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment record (STR) file and post-service medical 
records, and secured examinations in furtherance of his 
claims.  VA has no duty to inform or assist that was unmet. 

II.  Service connection, loss of use of right hand

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).  

It is not enough that an injury or disease occurred in 
service; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

In an August 2009 hearing before the undersigned Veterans Law 
Judge, the Veteran testified that he had not, in fact, lost 
the use of his right hand, but rather had limited use.  The 
Board also notes that there is no evidence in the record that 
the Veteran has lost the use of his right hand.  As noted 
above, service connection requires medical evidence of a 
current disability.  Given both the absence of evidence of a 
current disability involving loss of use of the Veteran's 
right hand and the Veteran's own disseverment that such a 
disability exists, the Board must deny service connection for 
loss of use of the right hand.  

III.  NME

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2009).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been received, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

A.  Rheumatoid arthritis

The Veteran was denied service connection for rheumatoid 
arthritis in a rating decision dated in February 1998.  The 
Veteran's claim was that he had rheumatoid arthritis 
secondary to his service-connected left knee disability.  See 
38 C.F.R. § 3.310(a).  The RO found that the record failed to 
show that the Veteran suffered from (i.e., had been diagnosed 
with) rheumatoid arthritis, or that there was any 
relationship between the Veteran's left knee degenerative 
joint disease and rheumatoid arthritis.  Thus, in order to 
reopen this claim there must have been received new medical 
evidence of a diagnosis of rheumatoid arthritis.  38 C.F.R. 
§ 3.156(a).  

At the time of the February 1998 decision the record 
consisted of the Veteran's STRs, VA treatment records, and 
other VA records showing that the Veteran was service-
connected for left knee degenerative joint disease, which 
included degenerative arthrosis.  There was no evidence 
showing any complaints or diagnosis of rheumatoid arthritis.  
The report of an examination given in July 1995 for medical 
board purposes noted mild to moderate degenerative arthritis 
in the left knee.  The examination report specified 
degenerative, not rheumatoid, arthritis.  

The evidence added to the record since the February 1998 
denial of service connection for rheumatoid arthritis 
consists of additional VA treatment records and additional 
testimony and arguments by the Veteran.  None of the medical 
evidence shows that the Veteran has rheumatoid arthritis.  At 
the Veteran's hearing he did not provide any testimony 
related to his rheumatoid arthritis claim.  He did testify 
that when his left knee was operated on in service that they 
found arthritis under the kneecap, but, as noted in the 
preceding paragraph, the left knee arthritis identified in 
service was degenerative arthritis, not rheumatoid arthritis.  

In sum, while much new evidence has been added to the record 
since denial of this claim in February 1998, none of the new 
evidence is material as defined above because none of it is 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, i.e., the existence of a 
diagnosis of rheumatoid arthritis.  In the absence of new and 
material evidence, the Veteran's petition to reopen his 
previously denied claim for service connection for rheumatoid 
arthritis is denied.  

B.  Ganglion cyst

The Veteran was denied service connection for a ganglion cyst 
of the right wrist in a rating decision dated in December 
2000 because there was no evidence that the cyst was caused 
by the Veteran's military service.  Specifically, at the time 
of the December 2000 rating decision, the only relevant 
evidence of record was that the Veteran experienced a 
ganglion cyst in the right wrist that was operated on in 
September 1999, and again in March 2000, years after he left 
military service.  Thus, in order to reopen the Veteran's 
claim regarding the ganglion cyst of the right wrist, there 
must be received new evidence relating the current ganglion 
cyst disability to an event that occurred during the 
Veteran's military service, or showing that it is secondary 
to a disability for which the Veteran is service-connected.  

At the time of the December 2000 denial of service connection 
for a ganglion cyst of the right wrist the evidence of record 
consisted of the Veteran's STRs, which contain no mention of 
a right wrist ganglion cyst.  (The Board notes in passing 
that the STRs show that the Veteran had an in-service wrist 
injury in November 1991.  A November 25, 1991, treatment note 
indicates that the Veteran had sprained his right wrist three 
weeks earlier.  There is no other reference to the right 
wrist in the STRs.  In fact, the Board suspects that the 
reference to the right wrist in November 1991 was in error, 
because the x-rays ordered that same day were specifically 
for the left, not the right, wrist.  This suspicion is 
supported by another entry that day that appears to be a 
triage note written before either of the other two documents, 
and it stated that the Veteran was in the clinic for follow-
up regarding the left, not the right, wrist.)  The Veteran's 
last active duty medical exam that is of record is the 
medical boards examination given in July 1995, and it makes 
no mention of any right wrist abnormality.  Also of record 
were VA treatment records showing that the Veteran had 
undergone two related surgeries, one in 1999, and the other 
in 2000.    

The evidence added to the record since the December 2000 
denial of service connection for a ganglion cyst of the right 
wrist consists of additional VA treatment records and 
additional testimony and arguments by the Veteran.  There are 
many new medical record entries addressing treatment related 
to the Veteran's right wrist disability(ies), but none of 
them, other than the Veteran's own averments, which are 
redundant, shows that the Veteran's ganglion cyst of the 
right wrist is related to his military service.  

At the Veteran's hearing he testified that he was seen for 
right wrist strain in service.  In his NOD the Veteran cited 
the November 25, 1991, STR file entry showed he had 
experienced some trauma to the right hand.  However, as noted 
in the previous paragraph, it is readily apparent that 
reference to a right wrist sprain was in error.  In any 
event, the November 25, 1991, STR file entry was of record at 
the time of the December 2004 denial of service connection, 
and therefore is not new evidence.  The Veteran testified 
that he didn't have the ganglion cyst until after service.  

In sum, while there is much new evidence added to the record 
since the December 2000 initial denial of service connection 
for a ganglion cyst of the right wrist, and much of the new 
evidence is related to the Veteran's right recent right wrist 
complaints, none of it is material because none of the new 
evidence relates the current right wrist disability to an 
event that occurred during the Veteran's military service.  
In the absence of new and material evidence, the Veteran's 
petition to reopen his previously denied claim for service 
connection for a ganglion cyst of the right wrist is denied.


ORDER

Entitlement to service connection for loss of use of the 
right hand is denied.  

New and material evidence having not been received to reopen 
the veteran's claim of service connection for rheumatoid 
arthritis, the application to reopen is denied. 

New and material evidence having not been received to reopen 
the veteran's claim of service connection for a ganglion cyst 
of the right wrist, the application to reopen is denied. 


REMAND

At the Veteran's August 2009 hearing he testified that his 
bilateral pes planus, lumbar spine, and cervical spine 
disabilities had increased in severity since the VA medical 
examinations on which the RO's August 2004 rating decision 
and July 2006 SOC denials of increased ratings were made.  In 
light of the Veteran's averment that all of these 
disabilities have worsened in the meantime and since this 
medical information is all more than three years old, the 
Board will remand in order to afford the Veteran with new 
medical examinations in order to assess the current level of 
disability associated with these three disabilities.  See 
Palczewski v. Nicholson, 21 Vet. App 174, 180-82 (2007) 
(suggesting that evidence or allegation of worsening of a 
disability since a previous examination would warrant an 
additional VA examination).  

The Board will also remand the issue of entitlement to 
service connection for a skin disability for the purpose of 
providing the Veteran with a VA medical examination.  In 
denying this claim, the AOJ erroneously determined that, 
although there are current complaints of a skin rash, the 
Veteran's service medical records are negative for complaint 
or treatment of skin rash.  In fact, a screening note of 
acute medical care dated February 13, 1995, noted what were 
described as razor bumps on the back of the head, and a 
November 8, 1995, screening note noted eruption of lesions at 
the hair line.  In light of the fact that there is evidence 
at least of in-service complaints, and evidence of current 
skin complaints, a remand is necessary in order to determine 
if there is, in fact, a current skin diagnosis, and, if there 
is, whether it is at least as likely as not that a currently 
diagnosed skin abnormality is etiologically related to the 
Veteran's military service.  

Finally, the Board will remand the issue of service 
connection for loss of feeling in both lower extremities.  In 
its denial of this claim, the AOJ found that, although the 
Veteran is noted to have subjective complaints, on 
examination there was no objective evidence found on 
examination.  However, the Board notes that the examination 
the AOJ evidently was referring to was a May 2004 examination 
of the feet, which, indeed, did not mention either complaint 
or objective evidence of anything related to loss of feeling 
in the lower extremities.  The Board also notes, however, 
that this examination was for the express purpose of 
evaluating the Veteran's service-connected flat feet (pes 
planus).  The examiner was not tasked with evaluating whether 
or not the Veteran had complaints of loss of feeling in the 
lower extremities, or providing a related medical nexus 
opinion.  

While the Board can find no entries in the Veteran's STRs 
describing loss of feeling in the lower extremities in 
service, since he is service-connected for both pes planus 
and for a left knee disability, either of which could 
conceivably be related to the Veteran's averred loss of 
feeling in the lower extremities, the Board will remand in 
order to afford the Veteran with a related examination to 
determine whether the Veteran does, in fact, suffer loss of 
feeling in the lower extremities, and, if so, whether this is 
related to the Veteran's military service, either directly or 
secondary to a service-connected disability.  

Accordingly, the veteran's case is REMANDED to the AOJ for 
the following actions:
	
1.  The AOJ should arrange for the 
veteran to undergo a VA spine examination 
by a medical professional with 
appropriate expertise to determine the 
current level of disability associated 
with his service-connected lumbar and 
cervical spine disabilities.  All 
indicated tests should be conducted and 
those reports should be incorporated into 
the examination report and associated 
with the claims file.  

2.  The AOJ should also arrange for the 
Veteran to undergo a VA examination of 
the feet to determine the current level 
of disability of his service-connected 
pes planus disability.  All indicated 
tests should be conducted and those 
reports should be incorporated into the 
examination report and associated with 
the claims file.  

3.  The Veteran should also be afforded a 
VA neurological evaluation of the lower 
extremities to determine if there is a 
current disability consistent with the 
Veteran's subjective complaints of loss 
of feeling in both lower extremities.  If 
a current loss of feeling is present in 
the Veteran's lower extremities, the 
examiner is to provide a medical nexus 
opinion as to whether the current 
disability is etiologically related to 
the Veteran's active duty service or to 
any of his currently service-connected 
disabilities.  All indicated tests should 
be conducted and those reports should be 
incorporated into the examination report 
and associated with the claims file. 

4.  The Veteran should also be afforded a 
VA skin examination to determine if he 
has a current skin disability.  All 
indicated tests should be conducted and 
those reports should be incorporated into 
the examination report and associated 
with the claims file.  If a current skin 
disability is found on examination, the 
examiner is to provide a medical nexus 
opinion as to whether the current 
disability is etiologically related to 
the Veteran's in-service complaints of 
rash.  

5.  The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiner(s) for review 
in connection with the examinations.  

6.  The AOJ should ensure that all 
examination reports comply with this 
remand and the questions presented in the 
AOJ's examination request, especially 
with respect to the instructions to 
provide medical opinions.  If any 
examination report is insufficient, it 
should be returned to the examiner for 
necessary corrective action, as 
appropriate.

7.  The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2009).

8.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.    

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


